Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation filed Oct. 17, 2021.
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of c U.S. Patent No. 11,163,372. 

Instant Application No. 17/503,344
U.S. Patent No. 11,163,372
1. A method, comprising: 


validating a gait of an individual by a transport; validating a gesture of the individual by the transport; and 









performing an action by the transport based on the validated gait and the validated gesture.  



2. The method of claim 1, wherein the validating of the gait comprises one or more of: analyzing motion of the individual, a pace of the individual, leg movement of the individual, torso movement of the individual, arm movement of the individual, and head movement of the individual.  

3. The method of claim 1, wherein the gesture is provided in response to an indication provided by the transport to the individual, the indication comprising at least one of: flashing one or more lights of the transport; transmitting an audible message or tone from the transport to the individual; and providing a notification to a device associated with the individual.  

4. The method of claim 1, wherein the gait and the gesture are received at a similar time.  

5. The method of claim 1, wherein the action comprises one or more of unlocking a transport door, starting an engine of the transport, utilizing a transport heater or air conditioner, and utilizing a transport entertainment system.  


6. The method of claim 1, wherein a hand gesture enables the action for the transport, wherein a finger gesture enables another action for the transport, wherein a combination of the hand gesture and the finger gesture enables a further action for the transport.  

7. The method of claim 1, comprising: providing, by the transport, one or more of the gait and the gesture to a server; and maintaining, by the transport, statistics associated with the frequency of occurrence of one or more of the gait and the gesture.

1. A method, comprising: 
receiving, by a computer associated with a transport, a gait of an individual from at least one camera associated with the transport: 
validating, by the computer, the gait; receiving, by the computer, a gesture of the individual as the individual approaches the transport from the at least one camera, 
wherein observation of the gesture is permitted responsive to the gait being recognized as a known match with a pattern stored in memory; validating, by the computer, the gesture; and 
when the observed gait has corresponding frequency occurrence statistics above a predetermined gait threshold, performing, by the computer, one or more of a first range and a second range of functions based on the validated gait and the validated gesture.


2. The method of claim 1, wherein the determining of the gait comprises one or more of: analyzing motion of the individual, a pace of the individual, leg movement of the individual, torso movement of the individual, arm movement of the individual, and head movement of the individual.

3. The method of claim 1, wherein the gesture is provided in response to an indication provided by the transport to the individual, the indication comprising at least one of: flashing one or more lights of the transport; transmitting an audible message or tone from the transport to the individual; and providing a notification to a device associated with the individual.

4. The method of claim 1, wherein the gait and the gesture are received at a similar time.

5. The method of claim 1, wherein the one or more of the first range and the second range of functions comprise one or more of unlocking a transport door, starting an engine of the transport, utilizing a transport heater or air conditioner, and utilizing a transport entertainment system.
6. The method of claim 1, wherein a hand gesture enables the first range of functions for the transport, wherein a finger gesture enables the second range of functions for the transport, wherein a combination of the hand gesture and the finger gesture enables a third range of functions for the transport.

7. The method of claim 1, comprising: providing, by the transport, one or more of the gait and the gesture to a server; and maintaining, by the transport, statistics associated with the frequency of occurrence of one or more of the gait and the gesture.

Claims 8-14 are similar to claims 8-14 of U.S. Patent No. 11,163,372.
Claims 15-20 are similar to claims 15-20 of U.S. Patent No. 11,163,372.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooley et al. (hereinafter Cooley) U.S. Patent Publication No. 2019/0051069.
With respect to independent claim 1, Cooley teaches a method, comprising: validating a gait of an individual by a transport (see e.g. Fig. 1 and para [17] [29] [50]); 
validating a gesture of the individual by the transport (see e.g. para [9]-[11][15][22] – “the user recognition system includes a server and the controller transmits results of the gait analyzing algorithm”); and 
performing an action by the transport based on the validated gait and the validated gesture (see e.g. para [55]-[58]).  
With respect to independent claim 2, Cooley teaches the validating of the gait comprises one or more of: analyzing motion of the individual, a pace of the individual, leg movement of the individual, torso movement of the individual, arm movement of the individual, and head movement of the individual (see e.g. para [10] – “a gait of a user is analyzed by tracking a movement of at least one limb and/or a head and/or any other body part of the user.”).  

With respect to independent claim 3, Cooley teaches the gesture is provided in response to an indication provided by the transport to the individual, the indication comprising at least one of: flashing one or more lights of the transport; transmitting an audible message or tone from the transport to the individual; and providing a notification to a device associated with the individual (see e.g. para [61]-[64] – “the communication module 36 starts a dialog with the user by using a speaker”).  
With respect to independent claim 4, Cooley teaches the gait and the gesture are received at a similar time (see e.g. para [61]-[64]).  
With respect to independent claim 5, Cooley teaches the action comprises one or more of unlocking a transport door, starting an engine of the transport, utilizing a transport heater or air conditioner, and utilizing a transport entertainment system
(see e.g. para [89]).  
Claim 8 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 9 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 10 is rejected for the similar reasons discussed above with respect to claim 3. 
Claim 11 is rejected for the similar reasons discussed above with respect to claim 4. 
Claim 12 is rejected for the similar reasons discussed above with respect to claim 5. 
Claim 15 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 16 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 17 is rejected for the similar reasons discussed above with respect to claim 3. 
Claim 18 is rejected for the similar reasons discussed above with respect to claim 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Hariri et al. (hereinafter Hariri) U.S. Patent Publication No. 2018/0290627.
With respect to independent claim 6, Cooley does not expressly show 
a hand gesture enables the action for the transport, wherein a finger gesture enables another action for the transport, wherein a combination of the hand gesture and the finger gesture enables a further action for the transport.  However, Hariri teaches similar feature (see e.g. para [31] – “gestures may include nodding a head, waving a hand, extending one or more fingers, winking an eye, and/or combinations thereof. The vehicle functions may include opening door(s) 18-21 and/or hood(s) 44, 46, unlocking door(s) 18-21 and/or hood(s) 44, 46, rolling down a window of door(s) 18-21, adjusting seat(s) to predefined settings, starting a powertrain, starting an HVAC system, enabling an infotainment system, and/or combination thereof. In some embodiments, the user may provide a first gesture for a first vehicle function, a second gesture for a second vehicle function, and so forth. For example, the user may raise an index finger in order to open door 18, raise a combination of an index finger and a middle finger in order to open door 20, wave a right hand in order to open a window of door 18, and/or wave a left hand in order to open a window of door 20.”).  Both Cooley and Hariri are directed to autonomous vehicle operation methods.  Accordingly, it would have been obvious to the skilled artisan at the time of the invention having Cooley and Hariri in front of them to modify the system of Cooley to include the above feature.  The motivation to combine Cooley and Hariri comes from Hariri.  Hariri discloses the motivation to operation different functions based on finger, hand gesture (see para [31]).
Claim 13 is rejected for the similar reasons discussed above with respect to claim 6. 
Claim 19 is rejected for the similar reasons discussed above with respect to claim 6. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Ouyang et al. (hereinafter Ouyang) U.S. Patent No. 8,196,066.
With respect to independent claim 7, Cooley does not expressly show 
providing, by the transport, one or more of the gait and the gesture to a server; and maintaining, by the transport, statistics associated with the frequency of occurrence of one or more of the gait and the gesture.  However, Ouyang teaches similar feature (see e.g. col. 17 lines 20-40 – “track one or more usage statistics to develop the gesture-based language over time, adjusting the gesture-shortcut definitions as usage changes or new gestures or shortcuts are developed by the user population … edit one or more databases of gesture cluster hierarchies, removing infrequently used gestures or gesture clusters, reducing memory requirements for storage and reducing identification times of received detected gestures in GRM 16 by avoiding comparisons to disused gestures.”).  Both Cooley and Ouyang are directed to gesture input methods.  Accordingly, it would have been obvious to the skilled artisan at the time of the invention having Cooley and Ouyang in front of them to modify the system of Cooley to include the above feature.  The motivation to combine Cooley and Ouyang comes from Ouyang.  Ouyang discloses the motivation to track frequency of gesture usage to better manage gesture input (see e.g. col. 17 lines 20-40).
Claim 14 is rejected for the similar reasons discussed above with respect to claim 7. 
Claim 20 is rejected for the similar reasons discussed above with respect to claim 7. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179